



Exhibit 10(b)4
THIRD AMENDMENT TO
AVAILABILITY AGREEMENT
Between
MIDDLE SOUTH ENERGY. INC.
And
ARKANSAS POWER & LIGHT COMPANY,
LOUISIANA POWER & LIGHT COMPANY,
MISSISSIPPI POWER & LIGHT COMPANY, and
NEW ORLEANS PUBLIC SERVICE INC.
This Third Amendment, dated as of the 28th day of June, 1984, between Middle
South Energy, Inc. (MSE), and Arkansas Power & Light Company (AP&L), Louisiana
Power & Light Company (LP&L), Mississippi Power & Light Company (MP&L) and New
Orleans Public Service Inc. (NOPSI ), to the Availability Agreement, dated as of
the 21st day of June, 1974, between MSE and AP&L, Arkansas-Missouri Power
Company (Ark-Mo), LP&L, MP&L and NOPSI, as amended by the First Amendment
thereto dated as of June 30, 1977 and the Second Amendment thereto dated as of
June 15, 1981 (Availability Agreement), Witnesseth That:
Whereas, pursuant to the provisions of Section 5 of the Availability Agreement,
it has been agreed that both Unit No. 1 and Unit No. 2 of the Project shall be
deemed to be in operation no later than December 31, 1984 for the purposes of
commencing the accrual of depreciation and amortization with respect to such
Units and that, if Unit No. l of the Project has been placed in operation on or
prior to December 31, 1984, Unit No. 2 of the Project shall be deemed to be in
operation no later than December 31, 1988 for purposes of commencing the accrual
of depreciation and amortization with respect to such Unit; and
Whereas, commercial operation of Unit No. 1 is currently scheduled to commence
in the first quarter of 1985; and
Whereas, MSE and the Parties deem it desirable that there be a reasonable
interval between the presently expected commercial operation date of Unit No. 1
and the date on which Unit No. 1 shall be deemed to be in operation under the
Availability Agreement for purposes of commencing the accrual of depreciation
and amortization with respect to Unit No. 1 and Unit No. 2 of the Project; and
Whereas, effective January 1, 1981, the electric properties of Ark-Mo were
consolidated with those of AP&L and Ark-Mo was dissolved, and AP&L assumed all
of the obligations of Ark-Mo under the Availability Agreement; and
Whereas, MSE, AP&L, LP&L, MP&L and NOPSI have entered into (i) a First, Fourth,
Fifth and Eighth Assignment of Availability Agreement, Consent and Agreement,
dated as of June 30, 1977, March 20, 1980, June 15, 1981 and June 30, 1983,
respectively, with Manufacturers Hanover Trust Company, as agent for certain
banks, (ii) a Second and Third Assignment of Availability Agreement, Consent and





--------------------------------------------------------------------------------





Agreement, dated as of June 30, 1977 and January 1, 1980, respectively, with
United States Trust Company of New York and Malcolm J. Hood, as trustees, (iii)
a Sixth and Seventh Assignment of Availability Agreement, Consent and Agreement,
dated as of February 5, 1982 and February 18, 1983, respectively, with Credit
Suisse First Boston Limited, as agent for certain banks, and (iv) a Ninth
Assignment of Availability Agreement, Consent and Agreement, dated as of
December 1, 1983, with Citibank, N.A. and Deposit Guaranty National Bank, as
Trustee; and
Now, Therefore, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree with each other as follows:
1.    For the purposes of this Third Amendment to Availability Agreement, any
term used herein which has a defined meaning in the Availability Agreement shall
have the same meaning herein.
2.    Section 5 of the Availability Agreement is hereby deemed amended so that
the two references in Section 5 to "December 31, 1984" shall he changed to read
"December 31, 1985".
3.    All other provisions of the Availability Agreement shall be deemed to
continue in full force and effect.
In Witness Whereof, the parties hereto have caused this Third Amendment to
Availability Agreement to be duly executed by their respective officers
thereunto duly authorized as of the day and year first above written.
Arkansas Power & Light Company
Mississippi Power & Light Company
 
 
By:/s/ Jerry L. Maulden
Jerry L. Maulden,
President
By:/s/ D.C. Lutken                              
D.C. Lutken,
Chairman of the Board and
Chief Executive Officer
 
 
Louisiana Power & Light Company
New Orleans Public Service Inc.
 
 
By:/s/ James M. Cain                          
James M. Cain,
President
By:/s/ James M. Cain                          
James M. Cain,
President
 
Middle South Energy, Inc.
 
 
 
By:/s/ F.W. Lewis                                
F.W. Lewis,
President








